 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                            Case No.: 3:12-cv-2164-GPC-JMA
     COMMISSION,
12
                                       Plaintiff,       ORDER GRANTING:
13
     v.                                                 (1) RECEIVER’S TWENTY-
14
                                                        SEVENTH INTERIM FEE
     LOUIS V. SCHOOLER and FIRST
15                                                      APPLICATION; AND
     FINANCIAL PLANNING
16   CORPORATION d/b/a WESTERN
                                                        [ECF No. 1743]
     FINANCIAL PLANNING
17
     CORPORATION,
                                                        (2) ALLEN MATKINS’ TWENTY-
18                                  Defendants.         SEVENTH INTERIM FEE
19                                                      APPLICATION
20
                                                        [ECF No. 1744]
21
22
           Before the Court are fee applications filed by the court-appointed receiver Thomas
23
     C. Hebrank (the “Receiver”) and counsel to the Receiver, Allen Matkins Leck Gamble
24
     Mallory & Natsis LLP. ECF Nos. 1743, 1744. The Court finds these motions suitable
25
     for disposition without oral argument pursuant to Civil Local Rule 7.1(d)(1).
26
     //
27
     //
28

                                                    1
                                                                             3:12-cv-2164-GPC-JMA
 1        I.        BACKGROUND
 2             A.      Receiver
 3             In the Twenty-Eighth Interim Fee Application, the Receiver asserts that he
 4   incurred $32,841.00 in fees and $163.67 in costs for the application period covering April
 5   1, 2019 through June 30, 2019 (“Twenty-Eighth Application Period”). ECF No. 1743 at
 6   1. The breakdown of the fees amassed is as follows:
 7             Category                                 Total
 8             General Receivership                     $ 693.00
 9             Asset Investigation & Recovery           $ 0.00
10             Reporting                                $ 742.50
11             Operations & Asset Sales                 $ 26,898.75
12             Claims & Distributions                   $ 2,907.00
13             Legal Matters & Pending Litigation       $ 1,239.75
14             Total                                    $ 32,481.00
15
16   Id. at 2–4. Receiver now seeks payment of 80% of fees incurred, amounting to
17   $25,984.80, and 100% of the costs, amounting to $163.67, which account for postage and
18   copies. ECF No. 1743, Ex. C.
19             B.      Allen Matkins
20             In the Twenty-Seventh Interim Fee Application, Allen Matkins asserts that it
21   incurred $35,789.05 in fees and $96.76 in costs during the Twenty-Sixth Application
22   Period. ECF No. 1744 at 2. The breakdown of the fees amassed is as follows:
23   //
24   //
25   //
26   //
27   //
28

                                                    2
                                                                                3:12-cv-2164-GPC-JMA
 1         Category                                       Total
 2         General Receivership                           $1,035.00
 3         Reporting                                      $1,449.00
 4         Operations & Asset Sales                       $16,900.30
 5         Claims & Distributions                         $3,881.25
 6         Third Party Recoveries                         $11,229.75
 7         Employment/Fees                                $1,293.75
 8         Total                                          $35,789.05
 9
10   Id. Allen Matkins now seeks payment of 80% of fees incurred, amounting to $28,631.24,
11   and 100% of the costs, amounting to $96.76, which were incurred for shipping,
12   messenger service fees, and document searches. ECF No. 1744, Ex. A at 11-12.
13      II.      LEGAL STANDARD
14            “[I]f a receiver reasonably and diligently discharges his duties, he is entitled to fair
15   compensation for his efforts.” Sec. & Exch. Comm’n v. Elliott, 953 F.2d 1560, 1577
16   (11th Cir. 1992). “The court appointing [a] receiver has full power to fix the
17   compensation of such receiver and the compensation of the receiver’s attorney or
18   attorneys.” Drilling & Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934).
19   A receiver’s fees must be reasonable. See In re San Vicente Med. Partners Ltd., 962 F.2d
20   1402, 1409 (9th Cir. 1992).
21            As set forth in the Court’s prior fee orders, see, e.g., ECF No. 1167, the Court will
22   assess the reasonableness of the requested fees using the factors enumerated in Sec. &
23   Exch. Comm’n v. Fifth Avenue Coach Lines, 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973)
24   and In re Alpha Telcom, Inc., 2006 WL 3085616, at *2–3 (D. Or. Oct. 27, 2006). Those
25   factors include: (1) the complexity of the receiver’s tasks; (2) the fair value of the
26   receiver’s time, labor, and skill measured by conservative business standards; (3) the
27   quality of the work performed, including the results obtained and the benefit to the
28   receivership estate; (4) the burden the receivership estate may safely be able to bear; and

                                                      3
                                                                                   3:12-cv-2164-GPC-JMA
 1   (5) the Commission’s opposition or acquiescence. See Fifth Avenue Coach Lines, 364 F.
 2   Supp. at 1222; Alpha Telecom, 2006 WL 3085616, at *2–3.
 3      III.    DISCUSSION
 4         A.        Complexity of Tasks
 5              1.     Receiver
 6         The Court finds that the tasks performed by the Receiver during the Twenty-
 7   Seventh Application Period were moderately complex. The Receiver undertook the
 8   following tasks during the relevant period:
 9         - handling general administrative matters, including reviewing mail, email, and
             other correspondence directed to the Receivership Entities;
10
           - administering the bank accounts of the Receivership Entities;
11         - reviewing and approving expenditures;
           - maintaining and updating the Receiver’s website with case information,
12
             documents, and filing inquiries;
13         - preparing Receiver’s Twenty-Seventh interim report;
           - managing and overseeing the General Partnerships’ operations and real
14
             properties;
15         - managing and overseeing Western’s operations;
           - performing accounting functions of the Receivership Entities;
16
           - managing and overseeing tax reporting for Receivership Entities;
17         - managing and overseeing loan payments and overall cash management;
           - obtaining listing agreements and marketing properties for sale with brokers;
18
           - analyzing, negotiating, and accepting purchase offers;
19         - closing property sales;
           - sending monthly case update reports to investors listing major legal filings,
20
             property sales activity, court rulings, tax, and other information;
21         - listing and responding to sales activity on the various properties; and
           - filing motions to sell properties.
22
23   ECF No. 1743 at 3-5.
24
                2.     Allen Matkins
25
           The Court finds that the tasks performed by Allen Matkins during the Twenty-
26
     Eighth Application Period were similarly complex. Counsel undertook the following
27
     tasks during this period:
28

                                                   4
                                                                           3:12-cv-2164-GPC-JMA
 1         - responding to a subpoena to appear at trial issued by an investor in a state court
             action against his former accountant;
 2
           - preparing the Receiver's Twenty-Seventh Interim Report;
 3         - assisting the Receiver with legal issues relating to the ongoing operations of
             Western and the GPs, including sales of receivership properties, easement and
 4
             condemnation issues, and issues relating to property taxes and assessments;
 5         - advising the Receiver regarding legal issues pertaining to GP properties,
             including assisting with addressing and removing liens, working on letters of
 6
             intent and purchase and sale agreements, and preparing notices to investors
 7           regarding offers received for properties;
           - assisting in addressing issues with investor distributions;
 8
           - assisting in preparing monthly case updates to investors and responding to
 9           direct inquiries from investors;
           - communicating with the post-judgment receiver and counsel for SEC regarding
10
             the disposition of remaining funds held by the post-judgment receiver; and
11         - assisting the Receiver in preparing his Twenty-Sixth and Twenty-Seventh
             Interim Fee Application.
12
13   ECF No. 1744 at 3–5.
14         B.     Fair Value of Time, Labor, and Skill
15         The Receiver billed his time at his customary billing rate, discounted by 10 percent
16   and the blended hourly rate for all services provided by the Receiver and those working
17   for him was $192.65 per hour during the Application Period. ECF No. 1743 at 7. Allen
18   Matkins billed its time at $325.00 to $702.00 per hour, with the majority of work being
19   billed at $517.50 per hour. ECF No. 1744, Ex. A at 22.
20         The Court continues to find, as it has in previous fee orders, that the rates charged
21   by the Receiver and Allen Matkins are comparable to rates charged in this geographic
22   area and therefore represent a fair value of the time, labor, and skill provided.
23         C.     Quality of Work Performed
24         The Court finds that the quality of work performed by the Receiver and Allen
25   Matkins to be above average. The Receiver has, and continues to, competently operate
26   the Receivership as evidenced by Receiver’s Twenty-Eighth Status report, ECF No.
27   1742, while at the same time marshalling assets to support its continued financial
28   integrity. These actions benefit all investors. The Receiver and his counsel have

                                                   5
                                                                                3:12-cv-2164-GPC-JMA
 1   complied with the Court’s orders and have made every effort to protect investors’
 2   interests in the GP properties during the pendency of this litigation.
 3           D.      Receivership Estate’s Ability to Bear Burden of Fees
 4           On August 30, 2016, the Court approved the Receiver’s Modified Orderly Sale
 5   Process, ECF No. 1359, and the use of the One Pot approach to distribute receivership
 6   assets, ECF No. 1304 at 31. These actions were taken for the dual purpose of increasing
 7   the value of the receivership estate by selling GP properties and lowering administrative
 8   costs. Id. at 30.
 9           Allen Matkins indicates that as of June 30, 2019, the receivership estateheld
10   approximately $9.15 million in cash. ECF No. 1744 at 7. On June 17, 2019, the Court
11   approved a second interim distribution to investors with allowed claims in the total
12   amount of $6 million. ECF No. 1727. Therefore, the Court finds that the Receivership
13   estate has sufficient ability to bear the instant fee requests.
14           E.      Commission’s Opposition or Acquiescence
15           While the Commission does not expressly approve of the fee applications as
16   reasonable, the Receiver represents that the Commission has expressed its non-opposition
17   to the fee application. ECF No. 1744 at 8. The Court will accept this representation.
18        IV.     CONCLUSION
19           Considering the above five factors together, and considering that “[i]nterim fees
20   are generally allowed at less than the full amount,” Alpha Telcom, 2006 WL 3085616, at
21   *2–3, the Court awards fees and costs as set forth in the following table:
22       Applicant         Fees Allowed         % of Fees Costs Allowed                   % of Costs
                                                Incurred1                                 Requested
23
         Receiver          $25,984.80           80        $163.67                         100
24
         Allen Matkins     $28,631.24           80                   $96.76               100
25
26
27
     1
       The Court includes the percentage of fees incurred rather than a percentage of the fees requested, given
28   that the Receiver and Allen Matkins request only a percentage of their actual fees.

                                                         6
                                                                                          3:12-cv-2164-GPC-JMA
 1                                           ORDER
 2        After a review of the parties’ submissions, the record in this matter, and the
 3   applicable law, and for the foregoing reasons, IT IS HEREBY ORDERED that:
 4     1. The Receiver’s Twenty-Seventh Interim Fee Application, ECF No. 1743, is
 5        GRANTED; and
 6     2. Allen Matkins’ Twenty-Seventh Interim Fee Application, ECF No. 1744, is
 7        GRANTED.
 8        IT IS SO ORDERED.
 9
10   Dated: January 27, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 7
                                                                             3:12-cv-2164-GPC-JMA
